Citation Nr: 0602213	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  03-18 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for chronic lumbar 
syndrome with history of lumbar strain injury, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1970 to 
November 1972.  


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), which continued a 20 
percent evaluation for chronic lumbar syndrome with history 
of lumbar strain injury, effective from August 9, 1995.  In 
an April 2003 rating decision, the RO increased the 
evaluation for the veteran's low back disability to 40 
percent, effective from October 28, 2002.  Since that 
increase was not a full grant, the Board concludes that the 
claim for increase is still pending.  See AB v. Brown, 6 Vet. 
App. 35 (1993).  

According to his VA Form 9, the veteran requested the 
opportunity to present testimony in support of his claim at a 
personal hearing before a Veterans Law Judge sitting at the 
RO.  Such a hearing was scheduled for August 2003.  The 
veteran was notified of the scheduled time and place at his 
current address of record, but failed to appear for the 
hearing.  When an appellant elects not to appear at the 
prescheduled hearing date, the request for a hearing will be 
considered to have been withdrawn.  38 C.F.R. § 20.704.  His 
claim will thus be adjudicated without further delay based 
upon all the evidence presently of record.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  For the period prior to October 28, 2002, there was no 
evidence of severe limitation of motion of the lumbar spine, 
or evidence of severe symptomatology, to include listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or 
abnormal mobility on forced motion.

3.  For the period beginning on October 28, 2002, the veteran 
was in receipt of the maximum schedular for his lumbar spine 
disability under the former criteria, and there is no 
evidence of unfavorable ankylosis of the entire thoracolumbar 
spine under the revised criteria.  

4.  The veteran has not submitted evidence tending to show 
that his service-connected chronic lumbar syndrome requires 
frequent hospitalization, is unusual, or causes marked 
interference with employment


CONCLUSIONS OF LAW

1.  For the period prior to October 28, 2002, the criteria 
for an evaluation in excess of 20 percent for chronic lumbar 
syndrome are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5292, 5295 (2002).  

2.  For the period beginning on October 28, 2002, the 
criteria for an evaluation in excess of 40 percent for 
chronic lumbar syndrome are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, 
Part 4, Diagnostic Codes 5292, 5295 (2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

Considering the decisions of the Court in Pelegrini and 
Mayfield, the Board finds that the VCAA notice requirements 
have been satisfied by virtue of letters sent to the veteran 
in February 2002 and November 2002.  In these letters, the RO 
informed the veteran of the provisions of the VCAA.  More 
specifically, the letters notified the veteran that VA would 
make reasonable efforts to help him obtain necessary evidence 
with regard to his appeal, but that he had to provide enough 
information so that VA could request the relevant records.  
The letters also notified the veteran of information or 
evidence the VA is responsible for obtaining, as well as the 
information or evidence that the veteran is responsible for 
providing.  Finally, the letters request that the veteran 
provide information describing additional evidence or the 
evidence itself.  The veteran has not alleged that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.

In addition, the RO issued a detailed statement of the case 
(SOC) in June 2003, in which the veteran and his 
representative were advised of all the pertinent laws and 
regulations regarding his increased rating claim for lumbar 
spine disability.  Thus, the Board believes that appropriate 
notice has been given in this case.  Additionally, the Board 
notes that a substantial body of evidence was developed with 
respect to the veteran's claim, and that the SOC issued by 
the RO clarified why this particular claim was being denied, 
and of the evidence that was lacking.  The veteran responded 
to the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  Further, the claims folder reflects that the June 
2003 SOC contained the pertinent language from the new duty-
to-assist regulation codified at 38 C.F.R. § 3.159 (2005).  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Thus, to the extent that the letter notifying him of the VCAA 
may not have technically informed the veteran of each element 
of the VCAA, the veteran was nonetheless properly notified of 
all the provisions of the VCAA by the June 2003 SOC.  For 
these reasons, the Board concludes that the notifications 
received by the veteran adequately complied with the VCAA and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the VCAA 
letter was provided to the veteran prior to the initial 
unfavorable AOJ decision, therefore there is no issue as to 
defective timing.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  It 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he or his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
appellant.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

The claims folder contains service medical records, VA 
treatment records from Biloxi, as well as private medical 
evidence from Dr. Faison and Garden Park Medical Center.  
There is no contention that additional relevant records have 
not been obtained.  The RO afforded the veteran relevant VA 
orthopedic examinations in March 2002 and March 2003, and as 
noted above, the, veteran was afforded a personal hearing in 
August 2003, however he failed to appear.  The veteran has 
not indicated that he has any additional evidence to submit.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Pelegrini II, supra; Quartuccio v.Principi, 16 Vet. 
App. 183 (2002).  


Increased Evaluation claim for Chronic Lumbar Syndrome

The Board has reviewed all the evidence in the veteran's 
claims folder, to include, but not limited to, VA and private 
medical evidence.  For the purpose of reviewing the medical 
history of the veteran's service-connected disorder, see 38 
C.F.R. §§ 4.1, 4.2, the Board also reviewed medical evidence 
developed in connection with prior claims.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the veteran or on 
his behalf.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  Disability ratings are intended to 
compensate impairment in earning capacity due to a service-
connected disorder.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38C.F.R. § 4.3 (2005).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. §§ 4.7 (2005).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2005), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

During the pendency of the veteran's appeal, the schedule for 
rating disabilities of the spine was revised, effective 
September 26, 2003.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2005).  

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if 
the revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

During service, the veteran was seen for low back complaints 
and diagnosed with muscle strain.  In an October 1999 
decision, the Board granted service connection for a low back 
disability, and the RO, in a December 1999 rating decision, 
effectuated such grant and assigned a 20 percent evaluation, 
effective from August 9, 1995.  The 20 percent evaluation 
remained in effect until the veteran filed his increased 
rating claim in February 2003.  As discussed above, in a 
rating decision issued later that month, the RO continued the 
20 percent evaluation for the veteran's low back disability.  
In an April 2003 rating decision, the RO increased the 
veteran's evaluation for his low back disability to 40 
percent, effective from October 28, 2002.   


For the period prior to October 28, 2002

The RO assigned a 20 percent evaluation prior to October 28, 
2002 for the veteran's low back disability pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5292.  Diagnostic Code 5292 
evaluates impairment resulting from limitation of motion of 
the lumbar spine.  A 20 percent evaluation requires evidence 
of moderate limitation of motion of the lumbar spine.  A 40 
percent evaluation is warranted for severe limitation of 
motion of the lumbar spine.  

The words "slight," "moderate" and "severe" are not defined 
in the rating schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  See 38 
C.F.R. § 4.6 (2005).

Under Diagnostic Code 5295, a noncompensable evaluation is 
assigned for lumbosacral strain with slight subjective 
symptoms only.  A 10 percent evaluation is assigned for 
lumbosacral strain with characteristic pain on motion.  A 20 
percent evaluation is assigned when lumbosacral strain is 
manifested by muscle spasm on extreme forward bending and 
loss of lateral spine motion, unilateral, in the standing 
position.  A 40 percent evaluation is assigned for 
lumbosacral strain when it is manifested by severe 
symptomatology that includes listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of motion on forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2002).  

On review, the Board finds that an evaluation in excess of 20 
percent prior to October 28, 2002 is not warranted.  There 
was no evidence of severe limitation of motion of the lumbar 
spine.  On March 2002 VA examination, range of motion testing 
was from zero to 80 degrees.  This finding does not indicate 
severe limitation of motion.  There was also no evidence 
demonstrating that the veteran's lumbar spine disability was 
manifested by severe symptomatology, to include listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of motion on forward bending in 
standing position, loss of lateral motion, or some of the 
above with abnormal mobility on forced motion.  Thus, an 
evaluation higher than 20 percent was not warranted prior to 
October 28, 2002.

Consideration of other diagnostic codes potentially 
applicable to lumbar spine disorders are not applicable in 
this case since there is no evidence of vertebral fracture 
(Diagnostic Code 5285) or ankylosis, meaning immobility, of 
the lumbar spine (Diagnostic Code 5289).  38 C.F.R. § 4.71a 
(2002).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2005).

The Board acknowledges the evidence of lumbosacral muscle 
spasm in 2001 (see Dr. Faison's December 2001 statement) and 
pain on motion during the March 2002 VA examination.  The 
examiner noted that the veteran's pain could further limit 
functional mobility during flare-ups.  Notwithstanding, the 
Board finds that the 20 percent evaluation assigned prior to 
October 28, 2002 contemplated any functional impairment, 
pain, and weakness that the veteran experienced as a result 
of his service-connected low back disability.  There was no 
evidence of tenderness of the lower back, and flexion was to 
80 degrees.  The Board concludes that the 20 percent 
evaluation assigned prior to October 28, 2002 reflected the 
extent of pain and the related functional impairment that the 
veteran experienced.  See DeLuca, supra; see also 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2005).

For the period beginning on October 28, 2002

For the period since October 28, 2002, the 40 percent 
evaluation for the veteran's low back disability is the 
maximum allowable evaluation under the former criteria, 
absent ankylosis.  Thus, under the former criteria, an 
evaluation in excess of 40 percent since October 28, 2002 is 
not appropriate.

As noted above, the schedule for rating disabilities of the 
spine was revised, effective September 26, 2003.  38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243 (2004).  The amended 
criteria are as follows: 

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease 

Unfavorable ankylosis of the entire 
spine.........................................100 

Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine........................................................
.........40 

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................
............30 

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis..............................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height......................................................1
0

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.

Under the revised criteria and for the period beginning on 
October 28, 2002, the veteran's low back symptomatology does 
not warrant an evaluation higher than 40 percent, as there 
was no evidence of unfavorable ankylosis of the entire 
thoracolumbar spine during a March 2003 VA examination.  

The Board acknowledges the x-ray evidence of disc disease of 
the lumbar spine.  The provisions of Diagnostic Code 5293, 
which pertain to intervertebral disc syndrome, were changed 
effective from September 23, 2002, and that code section was 
changed to Diagnostic Code 5243 as of September 26, 2003.  
Nevertheless, the veteran's grant of service connection is 
limited to chronic lumbar syndrome.  As the veteran is not 
service connected for his disc disease of the lumbar spine, 
it is not necessary to consider the present claim under the 
revised Diagnostic Code 5243 or the former Diagnostic Code 
5293.  Even if those criteria were considered, however, sever 
intervertebral disc syndrome was not demonstrated.  The 
veteran has trace reflexes at the ankles, with no focal 
strength deficit or radicular pain exhibited.  The veteran 
would not be eligible for a higher evaluation even if the 
symptoms of the degenerative disc disease were taken into 
account.   

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.59 as interpreted in DeLuca, supra.  VA treatment 
records since October 2002 show continued treatment for 
chronic low back pain.  On March 2003 VA examination, there 
was evidence of tenderness in the low back region and pain on 
motion.  The VA examiner noted functional limitations (unable 
to quantify) related to the veteran's back during a flareup 
or during attempts of increased use.  Significantly, however, 
there was no evidence of spasms, no evidence of focal 
strength deficits, and sensation to light touch was intact in 
the lower extremities.  As such, the Board concludes that the 
current 40 percent evaluation for the service-connected 
chronic lumbar syndrome since October 28, 2002 adequately 
portrays the functional impairment, pain, and weakness that 
the veteran experiences as a consequence of use of his lumbar 
spine.  See DeLuca, supra, see also 38 C.F.R. §§ 4.40, 4.45, 
4.59.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating for chronic lumbar 
syndrome.  As the preponderance of the evidence is against 
the claim for a higher evaluation, the benefit-of- the-doubt 
doctrine does not apply; therefore, the claim for a higher 
evaluation for service-connected chronic lumbar syndrome must 
be denied.  Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2005).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence of record does not indicate the veteran is 
frequently hospitalized for his service-connected lumbar 
spine disability and there is no indication that it has a 
marked interference with employment.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action.  VAOPGCPREC 6-96 (1996).




ORDER

For the period prior to October 28, 2002, an evaluation in 
excess of 20 percent for chronic lumbar syndrome is denied.

For the period beginning on October 28, 2002, an evaluation 
in excess of 40 percent for chronic lumbar syndrome is 
denied.




__________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


